Case 4:19-cv-00626-RWS-KPJ Document 113 Filed 02/26/21 Page 1 of 2 PageID #: 963




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  BILLY MARQUIS, ET AL.,                           §
                                                   §
                                                   §   CIVIL ACTION NO. 4:19-CV-00626-RWS
                 Plaintiffs,                       §
                                                   §
  v.                                               §
                                                   §
  KHOSROW SADEGHIAN and AMY JO                     §
  SADEGHIAN,                                       §
                                                   §
                 Defendants.                       §

                                             ORDER

         Before the Court is Plaintiffs’ Amended Motion for Conditional Certification of Collective

  Action (Docket No. 27) and Defendants’ Motion to Dismiss the Case with Prejudice (Docket No.

  94). The Magistrate Judge entered proposed findings of fact and recommended that Plaintiffs’

  motion be denied     (Docket No. 107) and similarly entered proposed findings of fact and

  recommended that Defendants’ motion be denied (Docket No. 108) (collectively with Docket No.

  107, “Reports and Recommendations”). Neither party has filed any objections to the Reports and

  Recommendations.

         Because no objections to the Reports and Recommendations have been filed, neither party

  is entitled to de novo review by the District Judge of those findings, conclusions and

  recommendations, and except upon grounds of plain error, they are barred from appellate review

  of the unobjected-to factual findings and legal conclusions accepted and adopted by the District

  Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services Automobile Assoc., 79 F.3d 1415,

  1430 (5th Cir. 1996) (en banc).
Case 4:19-cv-00626-RWS-KPJ Document 113 Filed 02/26/21 Page 2 of 2 PageID #: 964




         Nonetheless, the Court has reviewed the Plaintiffs’ motion (Docket No. 27) and

  Defendants’ motion (Docket No. 94) and the Magistrate Judge’s Reports and Recommendations
       .
  and agrees with the Reports and Recommendations. See United States v. Raddatz, 447 U.S. 667,

  683 (1980) (“[T]he statute permits the district court to give to the magistrate’s proposed findings

  of fact and recommendations ‘such weight as [their] merit commands and the sound discretion of

  the judge warrants.’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)). It is thus

         ORDERED that Plaintiff’s Amended Motion for Conditional Certification of Collective

  Action (Docket No. 27) is DENIED WITHOUT PREJUDICE and Defendants’ Motion to

  Dismiss the Case with Prejudice (Docket No. 94) is DENIED.

          SIGNED this 26th day of February, 2021.



                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
